DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to a filing filed on January 13th, 2021.
Claims 1-20 are currently pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 9th , 2022 was filed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-20, is rejected under 35 U.S.C. 103 as being unpatentable over Paturle (US Pub. No 20160349219), in view of Leenayoungwut (U.S Pub. No. 202000241552).

As per claim 1, Paturle teaches A computer-implemented method for operating an autonomous driving vehicle (ADV), the method comprising: receiving sound signals by one or more microphones disposed at the ADV; analyzing the sound signals to extract a feature representing a road on which the ADV is driving; (Paturle, see at least [0010]-[0016] in which the sound signals produced are measured as the tire runs on the surface of the road and the density of the sound signal is determined.)
determining a road condition of the road based on the extracted feature; (Paturle, see at least [0010]-[0015] and [0118] in which on the basis of the sound intensity measured, the condition of the road surface is able to be determined.)
Paturle does not disclose performing a path planning and speed planning to generate a trajectory based on the road condition; and controlling the ADV to drive autonomously according to the generated trajectory.
However, Leenayoungwut does disclose does not disclose performing a path planning and speed planning to generate a trajectory based on the road condition; and controlling the ADV to drive autonomously according to the generated trajectory (Leenayoungwut, see at least Fig. 10 in which shows a direct graph in which is used for path planning. Also see at least Fig. 1 and [0059] in which a trajectory is generated to a path or route to navigate an AV from one location to another. Also see at least [0015] in which route planning also includes speed contraints that are specific to a route.)
It would been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method in Paturle such that it incorporates Leenayoungwut‘s teaching of disclose does not disclose performing a path planning and speed planning to generate a trajectory based on the road condition; and controlling the ADV to drive autonomously according to the generated trajectory because Leenayoungwut’s further teaches that path planning is used to generate a trajectory based on the roads condition and can control the ADV to drive within a trajectory.

As per claim 2, Paturle teaches The method of claim 1, wherein the one or more microphones are disposed inside tires or wheel hubs, (Paturle, see at least [0034] in which microphones are placed within the wheel’s housing.)

As per claim 3, Paturle teaches The method of claim 1, wherein the one or more microphones are disposed at a bottom panel of the ADV. (Paturle, see at least [0034] in which microphones are placed within the wheel’s housing.)

As per claim 4, Paturle teaches The method of claim 1, wherein analyzing the sound signals to extract the feature of a road comprises analyzing the sound signals to extract a frequency feature representing a roughness of a road surface of the road. (Paturle, see at least [0118] in which on the basis of the sound intensity measured, the condition of the road surface is able to be determined.)

As per claim 5, Paturle teaches The method of claim 1, wherein analyzing the sound signals to extract the feature of a road comprises analyzing the sound signals to extract a power spectrogram of the road. (Paturle, see at least [0118] in which on the basis of the sound intensity measured, the condition of the road surface is able to be determined. Also see at least Fig. 2-Fig.5 in which shows the power spectrum of the acoustics measured and the power spectrum of the acoustics for different road condition.)

As per claim 6, Paturle teaches The method of claim 1, wherein determining a road condition comprises determining the road condition using a machine learning algorithm or a deep learning algorithm. (Paturle, see at least [0010-0015] and [0118] in which the road condition corresponds to the analysis of the data collected and associated with previous recorded data that is kept on a storage device. The measured data is then used along with previously recorded data using a learning base, and this data is analyzed to determine the “surface condition” class, which can be seen in Fig. 6.)

As per claim 7, Paturle teaches The method of claim 1, wherein determining a road condition based on the extracted feature comprises determining at least one of a surface type of the road or a pavement condition based on the extracted feature. (Paturle, see at least Fig. 6 in which the read pattern, wear and surface of the road can be determined based on sound signal.)

As per claim 8, Paturle teaches The method of claim 1, wherein determining a road condition based on the extracted feature comprises determining a depth of covering of the road based on the extracted feature. (Paturle, see at least Fig. 6 in which the read pattern, wear and surface of the road can be determined based on sound signal. Also see at least [0010]-[0016] in which the sound signals produced are measured as the tire runs on the surface of the road and the density of the sound signal is determined. Also see at least [0049] in which memory can be used to store data and in which can be used for a learning plan considering measurements made in known running conditions to describe different states of the road.)

As per claim 9, Paturle teaches The method of claim 1, wherein determining a road condition based on the extracted feature comprises determining a friction coefficient representing a friction between one or more tires of the ADV and a road surface of the road based on the extracted feature. (Paturle, see at least [0054] in which the road forms into certain “weather” classes and this can be found based on the roughness of the road surface. The condition and wear of the tire, tread pattern of the tire, and other parameters are also taken into condition when vibrations are caused as the tire runs on a road.)

As per claim 10, Paturle teaches A non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations, the operations comprising: receiving sound signals by one or more microphones disposed at the ADV; analyzing the sound signals to extract a feature representing a road on which the ADV is driving; (Paturle, see at least [0010]-[0016] in which the sound signals produced are measured as the tire runs on the surface of the road and the density of the sound signal is determined. Also see at least [0049] in which memory can be used to store data and in which can be used for a learning plan considering measurements made in known running conditions to describe different states of the road.)
determining a road condition of the road based on the extracted feature; (Paturle, see at least [0010]-[0015] and [0118] in which on the basis of the sound intensity measured, the condition of the road surface is able to be determined.)
Paturle does not disclose performing a path planning and speed planning to generate a trajectory based on the road condition; and controlling the ADV to drive autonomously according to the generated trajectory.
However, Leenayoungwut does disclose does not disclose performing a path planning and speed planning to generate a trajectory based on the road condition; and controlling the ADV to drive autonomously according to the generated trajectory (Leenayoungwut, see at least Fig. 10 in which shows a direct graph in which is used for path planning. Also see at least Fig. 1 and [0059] in which a trajectory is generated to a path or route to navigate an AV from one location to another. Also see at least [0015] in which route planning also includes speed contraints that are specific to a route.)
It would been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method in Paturle such that it incorporates Leenayoungwut‘s teaching of disclose does not disclose performing a path planning and speed planning to generate a trajectory based on the road condition; and controlling the ADV to drive autonomously according to the generated trajectory because Leenayoungwut’s further teaches that path planning is used to generate a trajectory based on the roads condition and can control the ADV to drive within a trajectory.

As per claim 11, Paturle teaches The machine-readable medium of claim 10, wherein the one or more microphones are disposed inside tires or wheel hubs. (Paturle, see at least [0034] in which microphones are placed within the wheel’s housing.)

As per claim 12, Paturle teaches The machine-readable medium of claim 10, wherein the one or more microphones are disposed at a bottom panel of the ADV. (Paturle, see at least [0034] in which microphones are placed within the wheel’s housing.)

As per claim 13, Paturle teaches The machine-readable medium of claim 10, wherein analyzing the sound signals to extract the feature of a road comprises analyzing the sound signals to extract a frequency feature representing a roughness of a road surface of the road. (Paturle, see at least [0118] in which on the basis of the sound intensity measured, the condition of the road surface is able to be determined.)

As per claim 14, Paturle teaches The machine-readable medium of claim 10, wherein analyzing the sound signals to extract the feature of a road comprises analyzing the sound signals to extract a power spectrogram of the road. (Paturle, see at least [0118] in which on the basis of the sound intensity measured, the condition of the road surface is able to be determined. Also see at least Fig. 2-Fig.5 in which shows the power spectrum of the acoustics measured and the power spectrum of the acoustics for different road condition.)

As per claim 15, Paturle teaches The machine-readable medium of claim 10, wherein determining a road condition comprises determining the road condition using a machine learning algorithm or a deep learning algorithm. (Paturle, see at least [0010-0015] and [0118] in which the road condition corresponds to the analysis of the data collected and associated with previous recorded data that is kept on a storage device. The measured data is then used along with previously recorded data using a learning base, and this data is analyzed to determine the “surface condition” class, which can be seen in Fig. 6.)

As per claim 16, Paturle teaches The machine-readable medium of claim 10, wherein determining a road condition based on the extracted feature comprises determining at least one of a surface type of the road or a pavement condition based on the extracted feature. (Paturle, see at least Fig. 6 in which the read pattern, wear and surface of the road can be determined based on sound signal.)

As per claim 17, Paturle teaches The machine-readable medium of claim 10, wherein determining a road condition based on the extracted feature comprises determining a depth of covering of the road based on the extracted feature. (Paturle, see at least Fig. 6 in which the read pattern, wear and surface of the road can be determined based on sound signal. Also see at least [0010]-[0016] in which the sound signals produced are measured as the tire runs on the surface of the road and the density of the sound signal is determined. Also see at least [0049] in which memory can be used to store data and in which can be used for a learning plan considering measurements made in known running conditions to describe different states of the road.)

As per claim 18, Paturle teaches The machine-readable medium of claim 10, wherein determining a road condition based on the extracted feature comprises determining a friction coefficient representing a friction between one or more tires of the ADV and a road surface of the road based on the extracted feature. (Paturle, see at least [0054] in which the road forms into certain “weather” classes and this can be found based on the roughness of the road surface. The condition and wear of the tire, tread pattern of the tire, and other parameters are also taken into condition when vibrations are caused as the tire runs on a road.)

As per claim 19, Paturle teaches A data processing system, comprising: a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations, the operations including receiving sound signals by one or more microphones disposed at the ADV;  (Paturle, see at least [0010]-[0016] in which the sound signals produced are measured as the tire runs on the surface of the road and the density of the sound signal is determined. Also see at least [0049] in which memory can be used to store data and in which can be used for a learning plan considering measurements made in known running conditions to describe different states of the road.)
analyzing the sound signals to extract a feature representing a road on which the ADV is driving;  (Paturle, see at least [0010]-[0016] in which the sound signals produced are measured as the tire runs on the surface of the road and the density of the sound signal is determined.)
determining a road condition of the road based on the extracted feature; (Paturle, see at least [0010]-[0015] and [0118] in which on the basis of the sound intensity measured, the condition of the road surface is able to be determined.)
Paturle does not disclose performing a path planning and speed planning to generate a trajectory based on the road condition; and controlling the ADV to drive autonomously according to the generated trajectory.
However, Leenayoungwut does disclose does not disclose performing a path planning and speed planning to generate a trajectory based on the road condition; and controlling the ADV to drive autonomously according to the generated trajectory (Leenayoungwut, see at least Fig. 10 in which shows a direct graph in which is used for path planning. Also see at least Fig. 1 and [0059] in which a trajectory is generated to a path or route to navigate an AV from one location to another. Also see at least [0015] in which route planning also includes speed contraints that are specific to a route.)
It would been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method in Paturle such that it incorporates Leenayoungwut‘s teaching of disclose does not disclose performing a path planning and speed planning to generate a trajectory based on the road condition; and controlling the ADV to drive autonomously according to the generated trajectory because Leenayoungwut’s further teaches that path planning is used to generate a trajectory based on the roads condition and can control the ADV to drive within a trajectory.

As per claim 20, Paturle teaches The system of claim 19, wherein the one or more microphones are disposed inside tires or wheel hubs. (Paturle, see at least [0034] in which microphones are placed within the wheel’s housing.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANWAR MOHAMED whose telephone number is (571) 272-3562.  The examiner can normally be reached during the hours, 7:30 AM - 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANWAR MOHAMED/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661